DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-11 are objected to because of the following informalities:  
In claims 1-11, the phrase “at least one characteristics” should be “at least one characteristic”.
In claim 1, the phrase “using the measured at least one of pressure and the time derivative of pressure” should be “using at least one of the measured pressure and the measured time derivative of pressure”.
In claims 1-11, the phrase “at least one of a lithological description” should be “at least one lithological description”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “at least one of a physical parameter, and a time derivative, and a change in the parameter with respect to time”.  This limitation is unclear because it can be interpreted as at least one of a physical parameter OR a time derivative OR a change in the parameter with respect to time, or the phrase could be interpreted as one or more physical parameters and for each physical parameter, the time derivative and the change in the parameter with respect to time.
Claim 1 recites the limitation “at least one of a physical parameter, and a time derivative, and a change in the parameter with respect to time” on lines 7-8 and 11-12. There is insufficient antecedent basis for this limitation in the claims. It is unclear if the limitation refers to the same physical parameter, time derivative, and change in the parameter as recited on lines 4-5.  
Claims 3-11 recite the limitation "The method of claim 1 wherein the at least one of a lithological description, or localized stress of the subsurface formation,  and at least one characteristics of the manner in which the hydraulic fracture was created".  There is insufficient antecedent basis for this limitation in the claims. As written, the lithological description, localized stress, and characteristics are grouped as all referring to claim 1; however, there is no antecedent basis for localized stress of the subsurface formation in claim 1.  
Claims 3-11 recite the limitation "The method of claim 1 wherein the at least one of a lithological description, or localized stress of the subsurface formation,  and at least one characteristics of the manner in which the hydraulic fracture was created".  In addition to the antecedent basis issue, it is also unclear if the limitation is to be interpreted as (at least one lithological description OR localized stress of the subsurface formation) AND at least one characteristics of the manner in which the hydraulic fracture was created, or at least one lithological description OR (localized stress of the subsurface formation AND at least one characteristics of the manner in which the hydraulic fracture was created).  To simplify, possible interpretations include (A OR B) AND C or A OR (B AND C).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abou-Sayed et al. (US 20150039234 A1).
Regarding claim 1, Abou-Sayed teaches a method for predicting characteristics of a hydraulic fracture in a subsurface formation, comprising (Abstract "Methods for computer modelling of a pressure transient behavior after shut-in and during fall-off of an injection event are provided to provide estimates of stimulated reservoir volume, formation permeability, stress contrast across the target and adjacent zones, fracture dimensions, fracture beyond the target zone, and pump pressure limits for maintaining fractures within the target zone, especially in fractured tight reservoirs."): inducing a pressure change in a well drilled through the subsurface formation ([0024] "The present disclosure provides a method to quantitatively estimate the volume of a reservoir stimulated by hydraulic fracturing and a pump pressure limit to assure fracture containment using computational simulation based analysis of pressure transients and their derivatives during and after an injection event." A pressure transient occurs when there is a change in pressure.  The disclosed pressure transients occur during and after an injection event, the injection event causing the change in pressure.); determining at least one of a physical parameter ([0024] "The methods disclosed herein provide a more realistic and accurate estimation of reservoir and fracture parameters through computational simulation based analyses of pressure transients and their derivatives during a pressure fall-off following an injection operation which involves hydraulic fracturing in a well."), and a time derivative ([0052] The rate of fracture length shrinkage is the rate of change with respect to time of the fracture length, the time derivative.  It is determined not by measuring directly but is the output of a calculation.), and a change in the parameter with respect to time ([0024] "The disclosure will correctly interpret the closing and shrinking (in length and or height) fracture signature." The change in the length and height of the fracture is determined.), of at least one fracture ([0024] "… of a reservoir stimulated by hydraulic fracturing…"), using the measured at least one of pressure and the time derivative of pressure ([0024] "The present disclosure provides a method to quantitatively estimate the volume of a reservoir stimulated by hydraulic fracturing and a pump pressure limit to assure fracture containment using computational simulation based analysis of pressure transients and their derivatives during and after an injection event."), and correlating (Fig. 4A The change in height and/or length is plotted with respect to time and pressure as the pressure changes. The change in pressure is correlated with the change in the fracture height and length.) the at least one of a physical parameter ([0024] "The methods disclosed herein provide a more realistic and accurate estimation of reservoir and fracture parameters through computational simulation based analyses of pressure transients and their derivatives during a pressure fall-off following an injection operation which involves hydraulic fracturing in a well."), and a time derivative ([0052] The rate of fracture length shrinkage is the rate of change with respect to time of the fracture length, the time derivative.  It is determined not by measuring directly but is the output of a calculation that correlates the input data, pressure, etc. with the calculated rate of change in the fracture length.), and a change in the physical parameter with respect to time (Fig. 4A The change in height and/or length is plotted with respect to time and pressure as the pressure changes.), of at least one fracture with at least one of a lithological description of the subsurface formation ([0050] Formation height is a lithological description of the subsurface formation.), and at least one characteristics of the manner in which the hydraulic fracture was created ([0050] The injection rate is input data.), and predicting ([0002] "…to provide estimates of stimulated reservoir volume, formation permeability, stress contrast across the target and adjacent zones, fracture dimensions, fracture beyond the target zone, and pump pressure limits for maintaining fractures within the target zone, especially in fractured tight reservoirs.") at least one of a physical parameter ([0024] "The methods disclosed herein provide a more realistic and accurate estimation of reservoir and fracture parameters through computational simulation based analyses of pressure transients and their derivatives during a pressure fall-off following an injection operation which involves hydraulic fracturing in a well."), a time derivative ([0088] "The fracture length and height can be considered as fixed or, preferably, as decreasing (shrinking) during closure, at a selected closure rate or one of several user-selectable rates." The closure rate is the time derivative of the fracture length.   By selecting a rate to model, the user predicts the rate of change in the fracture length.), and a change in the physical parameter with respect to time ([0024] "The disclosure will correctly interpret the closing and shrinking (in length and or height) fracture signature."), of at least one fracture, to be created in another part of the same, or a similar, subsurface formation ([0002] "…to provide estimates of stimulated reservoir volume, formation permeability, stress contrast across the target and adjacent zones, fracture dimensions, fracture beyond the target zone, and pump pressure limits for maintaining fractures within the target zone, especially in fractured tight reservoirs." An area "beyond the target zone" is another part of the same subsurface formation.).
Regarding claim 2, Abou-Sayed teaches the method of claim 1 wherein the at least one of a lithological description of the subsurface formation, and at least one characteristics of the manner in which the hydraulic fracture was created (See claim 1 above.)  comprises the pumping rate with which the hydraulic fracture was created ([0050] The injection rate is input data.).
Regarding claim 3, Abou-Sayed teaches the method of claim 1 wherein the at least one of a lithological description (See claim 1 above), or localized stress of the subsurface formation ([0025] Critically, from an environmental standpoint, the disclosure in one embodiment allows the user to assure containment of the hydraulic fracture within its zone by outputting information about the factors controlling the containment, including the stress contrast between the injection/fractured zone and the bounding layers above and below it, to a fracture simulator which then iterates to solve for the maximum injection pressure limit which assures containment.”), and at least one characteristics of the manner in which the hydraulic fracture was created comprises (See claim 1 above.) the proppant concentration with which the hydraulic fracture was created ([0050] The injection fluid initial saturation is a measure of the amount of proppant in the injection fluid, a measure of the proppant concentration.).
Regarding claim 10, Abou-Sayed teaches the method of claim 1 wherein the at least one of a lithological description (See claim 1 above), or localized stress of the subsurface formation ([0025] Critically, from an environmental standpoint, the disclosure in one embodiment allows the user to assure containment of the hydraulic fracture within its zone by outputting information about the factors controlling the containment, including the stress contrast between the injection/fractured zone and the bounding layers above and below it, to a fracture simulator which then iterates to solve for the maximum injection pressure limit which assures containment.”), and at least one characteristics of the manner in which the hydraulic fracture was created comprises (See claim 1 above.) a combination of parameters for fracture treatment design ([0050] Many parameters for fracture treatment design are listed.). 
Regarding claim 11, under Broadest Reasonable Interpretation only two or more of the listed parameters must be taught to teach the claim. “a combination” implies more than one parameter of the listed alternatives.  Abou-Sayed teaches the method of claim 1 wherein the at least one of a lithological description (See claim 1 above), or localized stress of the subsurface formation ([0025] Critically, from an environmental standpoint, the disclosure in one embodiment allows the user to assure containment of the hydraulic fracture within its zone by outputting information about the factors controlling the containment, including the stress contrast between the injection/fractured zone and the bounding layers above and below it, to a fracture simulator which then iterates to solve for the maximum injection pressure limit which assures containment.”), and at least one characteristics of the manner in which the hydraulic fracture was created comprises (See claim 1 above.) a combination of parameters for fracture treatment design ([0050] Many parameters for fracture treatment design are listed.) such as viscosity of fluid ([0050] "…,injection fluid viscosity, reservoir fluid viscosity,..."), rate of fluid ([0050] "The method requires input, referred to as "fixed input," based on measured field data, of the following parameters: […] injection rate"), injection density of proppant ([0050] The injection fluid initial saturation is a measure of the amount of proppant in the injection fluid, a measure of the proppant concentration or injection density.), or injection rate of fluid ([0050] "The method requires input, referred to as "fixed input," based on measured field data, of the following parameters: […] injection rate").

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Abou-Sayed in view of Zou et al. (“Shale gas in China: Characteristics, challenges and prospects” 2015).
Regarding claim 4, Abou-Sayed discloses the claimed invention except for the silica content of the formation. 
It is well known in the art to use data describing the contents of a subsurface formation, including silica content or calcium content, and provides insight into the permeability, brittleness, and productivity of the formation. (Zou pg. 765 Col. 1 ¶ 1 “Regardless of the type of enrichment mode, shale gas enrichment and productivity would depend on four factors: […]  (3) silica- and calcium-rich shale with high brittleness is likely to have matrix pores, bedding fissures and structural fractures, providing sufficient space for gas enrichment;” pg. 765 Col. 2 ¶ 3 “The main shale gas production layers of the Wufeng Formation-Longmaxi Formation are rich in organic matter, biosilica and calcium, 20 to 80 m thick, and 2.0% to 11.0% in TOC, 2.0% to 3.5% in Ro, 4.6% to 8.2% in porosity, and 0.000 2×103 to 0.50×103 μm2 in permeability. Well-developed organic matter pores, bedding fissures and fractures are considered the most effective reservoir space for shale gas.”).  Abou-Sayed teaches correlating different data, and Zou teaches data regarding the silica and calcium content.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the silica content as a data input, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 5, Abou-Sayed discloses the claimed invention except for the calcium content of the formation. 
It is well known in the art to use data describing the contents of a subsurface formation, including silica content or calcium content, and provides insight into the permeability, brittleness, and productivity of the formation. (Zou pg. 765 Col. 1 ¶ 1 “Regardless of the type of enrichment mode, shale gas enrichment and productivity would depend on four factors: […]  (3) silica- and calcium-rich shale with high brittleness is likely to have matrix pores, bedding fissures and structural fractures, providing sufficient space for gas enrichment;” pg. 765 Col. 2 ¶ 3 “The main shale gas production layers of the Wufeng Formation-Longmaxi Formation are rich in organic matter, biosilica and calcium, 20 to 80 m thick, and 2.0% to 11.0% in TOC, 2.0% to 3.5% in Ro, 4.6% to 8.2% in porosity, and 0.000 2×103 to 0.50×103 μm2 in permeability. Well-developed organic matter pores, bedding fissures and fractures are considered the most effective reservoir space for shale gas.”).  Abou-Sayed teaches correlating different data, and Zou teaches data regarding the silica and calcium content.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the silica content as a data input, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Abou-Sayed in view of Walters et al. (US 10577909 B2).
Regarding claim 6, Abou-Sayed teaches the method of claim 1 wherein the at least one of a lithological description (See claim 1 above), or localized stress of the subsurface formation ([0025] Critically, from an environmental standpoint, the disclosure in one embodiment allows the user to assure containment of the hydraulic fracture within its zone by outputting information about the factors controlling the containment, including the stress contrast between the injection/fractured zone and the bounding layers above and below it, to a fracture simulator which then iterates to solve for the maximum injection pressure limit which assures containment.”), and at least one characteristics of the manner in which the hydraulic fracture was created comprises (See claim 1 above.), but does not teach the temporal changes in pumping rate with which the hydraulic fracture was created.
Walters does teach the temporal changes in pumping rate with which the hydraulic fracture was created (Col. 3 lines 33-50 "Monitoring wellbore pressure changes at low and/or high injection rates periodically throughout a fracturing operation may be done with injection rate (IR) step cycles. As used herein the term “IR step cycle” refers to step changes in the rate of fracturing fluid injection to two or more injection rates in series where each injection rate in the series is maintained for a period of time (e.g., about 1 second to about 5 minutes). Each of the maintained injection rate may be referred to herein as an “injection rate step.” The wellbore pressure reacts to changes in the rate of injection. Therefore, wellbore pressure changes resulting from an IR (“Injection Rate”) step cycle performed with two or more low injection rate steps may be useful in analyzing near-wellbore friction. Similarly, wellbore pressure changes resulting from an IR step cycle performed with two or more high injection rate steps may be useful in analyzing perforation friction. Hybrids of the foregoing may also be performed." The injection rate is changed and the change in pressure is observed, correlating the change in injection rate with the change in pressure. Fig. 4 shows the relationship between the change in injection rate and change in pressure.)
Abou-Sayed and Walters are analogous because they are from the “same field of endeavor” well optimization.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Abou-Sayed and Walters before him or her, to modify Abou-Sayed to include changes in pumping rate as taught by Walters.
The suggestion/motivation for doing so would have been Walters Col. 3 lines 43-50 "Therefore, wellbore pressure changes resulting from an IR (“Injection Rate”) step cycle performed with two or more low injection rate steps may be useful in analyzing near-wellbore friction. Similarly, wellbore pressure changes resulting from an IR step cycle performed with two or more high injection rate steps may be useful in analyzing perforation friction. "
 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Abou-Sayed in view of Zotskine (US 20150361777 A1).
Regarding claim 7, Abou-Sayed teaches the method of claim 1 wherein the at least one of a lithological description (See claim 1 above), or localized stress of the subsurface formation ([0025] Critically, from an environmental standpoint, the disclosure in one embodiment allows the user to assure containment of the hydraulic fracture within its zone by outputting information about the factors controlling the containment, including the stress contrast between the injection/fractured zone and the bounding layers above and below it, to a fracture simulator which then iterates to solve for the maximum injection pressure limit which assures containment.”), and at least one characteristics of the manner in which the hydraulic fracture was created comprises (See claim 1 above.), but does not teach the temporal changes in proppant concentration with which the hydraulic fracture was created.
Zotskine does teach the temporal changes in proppant concentration with which the hydraulic fracture was created ([0028] "Furthermore, it may be desired to change the composition of the combined fluid entering the formation over time as the well treatment progresses. For example, it may be desired to increase the proppant concentration and/or the acid quality in the combined fluid over time, such that increasing quantities of proppant are placed in the formation as the acid fluid reacts with the carbonate minerals.").
Abou-Sayed and Zotskine are analogous because they are from the “same field of endeavor” well optimization.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Abou-Sayed and Zotskine before him or her, to modify Abou-Sayed to include changes to proppant concentration as taught by Zotskine.
The suggestion/motivation for doing so would have been Zotskine [0010] "Without being bound by theory, it is believed that, advantageously, simultaneous injection of proppant and an acidic well treatment fluid can, in certain embodiments, aid in preventing job failures due to the blockage of formation pores with proppant (also known as a sand-off or screen-out)."

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Abou-Sayed in view of Barmatov et al. (US 7718583 B2).
Regarding claim 8, Abou-Sayed teaches the method of claim 1 wherein the at least one of a lithological description (See claim 1 above), or localized stress of the subsurface formation ([0025] Critically, from an environmental standpoint, the disclosure in one embodiment allows the user to assure containment of the hydraulic fracture within its zone by outputting information about the factors controlling the containment, including the stress contrast between the injection/fractured zone and the bounding layers above and below it, to a fracture simulator which then iterates to solve for the maximum injection pressure limit which assures containment.”), and at least one characteristics of the manner in which the hydraulic fracture was created comprises (See claim 1 above.), but does not teach the temporal changes in proppant type (size, hardness, abrasive properties, etc.) with which the hydraulic fracture was created.
Barmatov does teach the temporal changes in proppant type (size, hardness, abrasive properties, etc.) with which the hydraulic fracture was created (Abstract "Particulate material used for proppant flowback control from the fracture, where the material is a polymer which increases its hardness under downhole conditions." The hardness of the proppant is correlated with the conditions that the proppant is in.).
Abou-Sayed are analogous because they are from the “same field of endeavor” well optimization.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Abou-Sayed and Barmatov before him or her, to modify Abou-Sayed to include changes in proppant type as taught by Barmatov.
The suggestion/motivation for doing so would have been Barmatov Col. 3 lines 9-15 "The technical result of the disclosed invention is redistribution of stresses in the proppant packing in the hydrofracture, and reduction of its failure: this reduces considerably the proppant blowback on the stages of washing and completion of well, and also during the well production period. Meanwhile, the permeability of proppant packing does not deteriorate in the long-run production period."

 Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Abou-Sayed in view of Huang et al. (US 2016/0139588 A1).
Regarding claim 9, Abou-Sayed teaches the method of claim 1 wherein the at least one of a lithological description (See claim 1 above), or localized stress of the subsurface formation ([0025] Critically, from an environmental standpoint, the disclosure in one embodiment allows the user to assure containment of the hydraulic fracture within its zone by outputting information about the factors controlling the containment, including the stress contrast between the injection/fractured zone and the bounding layers above and below it, to a fracture simulator which then iterates to solve for the maximum injection pressure limit which assures containment.”), and at least one characteristics of the manner in which the hydraulic fracture was created comprises (See claim 1 above.), but does not teach the perforation design within which the hydraulic fracture was created.
Huang does teach the perforation design within which the hydraulic fracture was created (Abstract "Systems and methods generate optimized formation fracturing operational parameters by iteratively optimizing bottom hole temperature design, perforation design, fracturing fluid pulse design, and proppant design based on formation properties, proppant properties, candidate selection, flow and geomechanical modeling, and engineering design, where the systems and methods as implemented on a digital processing unit.").
Abou-Sayed and Huang are analogous because they are from the “same field of endeavor” well optimization.
Before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skill in the art, having the teachings of Abou-Sayed and Huang before him or her, to modify Abou-Sayed to include perforation design as taught by Huang.
The suggestion/motivation for doing so would have been Huang [0003] "More particularly, embodiments of the present invention relates to systems and methods for optimizing formation fracturing by iteratively optimizing bottom hole temperature design, perforation design, fracturing fluid pulse and rate design, and proppant design based on formation and proppant properties, candidate selection, flow and geomechanical modeling and engineering design, [...]"



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TROY A MAUST whose telephone number is (571)272-1931. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.A.M./Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148